519 S.E.2d 316 (1999)
Robert BLEDSOE, Plaintiff,
v.
COUNTY OF WILKES, et al., Defendants.
No. COA98-1403.
Court of Appeals of North Carolina.
September 21, 1999.
*317 Robert Bledsoe, civil pauper, pro se, for plaintiff-appellant.
Davis and Hamrick, L.L.P., by H. Lee Davis, Jr. and James G. Welsh, Jr., Winton-Salem, for defendant-appellees.
PER CURIAM.
Plaintiff has appealed from summary judgment entered in favor of defendants. However, plaintiff has failed to comply with the Rules of Appellate Procedure, thereby warranting dismissal of his appeal. A few of these violations appear below:
1. Plaintiff failed to file the record on appeal with this Court within fifteen (15) days after it was settled, in violation of Rule 12(a).
2. Plaintiff failed to include within the record the Return of Summons, as required by Rule 9(a)(1)(c).
3. Certain motions, notices, and other papers plaintiff included as part of the record did not contain filing dates. This violates Rule 9(b)(3).
4. Plaintiff failed to list assignments of error at the conclusion of the record, as required by Rules 9(a)(1)(k) and 10(c)(1). Thus, plaintiff's brief also failed to refer to any assignments of error, in contravention of Rule 28(b)(5).
The Rules of Appellate Procedure are mandatory; failure to comply with these rules subjects an appeal to dismissal. Steingress v. Steingress, 350 N.C. 64, 65, 511 S.E.2d 298, 299 (1999). Furthermore, these rules apply to everyonewhether acting pro se or being represented by all of the five largest law firms in the state. Because plaintiff violated many of the appellate rules, his appeal must be dismissed, notwithstanding his pro se status.
Additionally, we have reviewed this case on its merits and conclude that plaintiff's arguments are without merit.
Dismissed.
Panel consisting of: Judges LEWIS, MARTIN, and HUNTER.